Case: 19-60774      Document: 00515774102         Page: 1    Date Filed: 03/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 19-60774                       March 10, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Hamzeh Hani Marei Sharan,

                                                                        Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A060 834 204


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Hamzeh Hani Marei Sharan, a native and citizen of Jordan, seeks
   review of the denial of his application for a waiver of inadmissibility under 8
   U.S.C. § 1182(h). We DENY his petition.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60774         Document: 00515774102               Page: 2      Date Filed: 03/10/2021




                                          No. 19-60774


                                                 I
           Sharan entered the United States as a lawful permanent resident in
   November 2009. He attended school in Jordan from December 2009 to
   March 2013, but he traveled to the United States during school breaks. In
   March 2013, he returned to the United States full-time and enrolled in school
   in Houston, Texas. On December 26, 2016, Sharan was arrested in Fort Bend
   County, Texas for misdemeanor possession of marijuana. He was convicted
   of that offense on September 12, 2017.
           On November 30, 2018, the Department of Homeland Security
   served Sharan with a Notice to Appear for removal proceedings, alleging that
   the drug conviction rendered him inadmissible under 8 U.S.C.
   § 1182(a)(2)(A)(i)(II). The Immigration Judge found Sharan to be
   inadmissible as charged. Sharan then applied for a waiver of inadmissibility. 1
   The IJ denied the application on the ground that Sharan failed to establish 7
   years of continuous residence in the United States, as required to be eligible
   for the waiver. The Board of Immigration Appeals affirmed. Sharan timely
   petitioned for our review.
                                                II
           Sharan argues that: (1) the BIA applied the wrong standard to
   determine when he stopped accruing continuous residence in the United
   States; (2) the BIA erred by concluding that he had not resided continuously
   in the United States for 7 years; (3) the BIA abused its discretion by refusing
   to continue the removal proceedings; (4) the IJ erred by requiring evidence
   that was unavailable; and (5) the IJ violated his due process rights by


           1
             Sharan also applied for, and was denied, cancellation of removal under 8 U.S.C.
   § 1229b. He does not challenge that denial in his petition. See Soadjede v. Ashcroft, 324 F.3d
   830, 833 (5th Cir. 2003) (issues not raised in the petition for review are abandoned).




                                                 2
Case: 19-60774      Document: 00515774102          Page: 3   Date Filed: 03/10/2021




                                    No. 19-60774


   preventing his father from testifying, interrupting his own testimony, and
   making biased remarks during the hearing.
          While we lack jurisdiction to review the BIA’s discretionary decision
   to waive inadmissibility, we retain jurisdiction over constitutional claims and
   questions of law. 8 U.S.C. § 1252(a)(2)(B)(i), (a)(2)(D). Here, the BIA
   concluded only that Sharan was ineligible for relief and never reached the
   discretionary determination. Eligibility to seek a waiver is a legal question.
   Martinez v. Mukasey, 519 F.3d 532, 541 (5th Cir. 2008); see also Guerrero-
   Lasprilla v. Barr, 140 S. Ct. 1062, 1067 (2020) (holding that the application
   of a legal standard to established facts is a question of law reviewable under
   § 1252(a)(2)(D)). And, of course, Sharan’s due process claims present a
   constitutional question. Further, § 1252(a)(2)(B)(i) does not bar us from
   reviewing the BIA’s decision to deny a motion for a continuance. Ahmed v.
   Gonzales, 447 F.3d 433, 437 (5th Cir. 2006); but see Ogunfuye v. Holder, 610
   F.3d 303, 307 (5th Cir. 2010) (holding that § 1252(a)(2)(C) bars review of the
   decision to deny a continuance). We therefore have jurisdiction to review all
   of the issues raised in Sharan’s petition to the extent they were properly
   exhausted before the BIA. 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d
   314, 318–19 (5th Cir. 2009) (discussing jurisdictional nature of exhaustion).
          We review Sharan’s legal and constitutional claims de novo. Sattani
   v. Holder, 749 F.3d 368, 370 (5th Cir. 2014). We review the decision to deny
   a continuance for abuse of discretion. Masih v. Mukasey, 536 F.3d 370, 373
   (5th Cir. 2008). “To the extent the BIA’s decision is affected by the IJ’s
   ruling, we review both decisions.” Sattani, 749 F.3d at 370.
                                         A
          The BIA determined that Sharan’s continuous residence ended on
   November 30, 2018, the date he was served with the Notice to Appear for
   removal proceedings. Citing Pereira v. Sessions, 138 S. Ct. 2105 (2018),




                                          3
Case: 19-60774      Document: 00515774102          Page: 4   Date Filed: 03/10/2021




                                    No. 19-60774


   Sharan contends that because his Notice to Appear did not designate a time
   and place for his initial hearing, removal proceedings were never initiated for
   purposes of 8 U.S.C. § 1182(h). Therefore, he argues, he accrued continuous
   residence until he was removed from the United States on October 22, 2019.
   But under our precedent, a subsequent notice of hearing setting forth the
   hearing’s time and place cures any defects in the original notice to appear.
   Yanez-Pena v. Barr, 952 F.3d 239, 241, 246 (5th Cir. 2020). At most, then,
   Sharan accrued continuous residence until December 10, 2018, when he
   received a Notice of Hearing with the time and place.
          To be sure, it’s not clear that Pereira controls here. Pereira concerned
   the accrual of continuous residence for purposes of cancellation of removal,
   which is governed by a different statute than waiver of inadmissibility. The
   cancellation of removal statute specifically provides that the period of
   continuous residence ends “when the alien is served a notice to appear,” 8
   U.S.C. § 1229b(d)(1)(A), while the waiver of inadmissibility statute speaks
   of “the date of initiation of proceedings,” 8 U.S.C. § 1182(h). We need not
   decide whether Pereira applies to a waiver of inadmissibility because, as
   discussed below, Sharan cannot establish 7 years of continuous residence,
   even if he accrued time until receiving the Notice of Hearing.
                                         B
          The IJ found that Sharan failed to present evidence that he was a
   resident of the United States at any point before enrolling in school in
   Houston. From his enrollment on March 1, 2013, until his receipt of the
   Notice of Hearing on December 10, 2018, Sharan accrued only 5 years, 9
   months, and 9 days of continuous residence—over a year short of the
   required 7 years to be eligible for a waiver. To succeed, Sharan needs to show
   that some of the time he spent traveling between Jordan and the United
   States for school from 2009 to 2013 counts toward his continuous residence.




                                         4
Case: 19-60774      Document: 00515774102           Page: 5    Date Filed: 03/10/2021




                                     No. 19-60774


          Sharan argues that the IJ failed to recognize that his travel to Jordan
   was temporary and did not break his period of continuous residence in the
   United States. He thus contends that the IJ should have analyzed the nature
   and length of his departures from the United States to determine whether he
   was accruing continuous residence from November 2009 to March 2013. As
   the BIA recognized, this argument rests on a faulty understanding of the IJ’s
   findings. The IJ found that Sharan “did not provide evidence or cite any
   addresses at which he resided prior to March 2013.” The IJ never considered
   whether Sharan was temporarily attending school in Jordan because that
   question presupposed that Sharan established residence in the United States
   in the first place. Sharan does direct us to any evidence in the record to refute
   or undermine the IJ’s findings that he failed to present an address in the
   United States for the period from November 2009 to March 2013.
                                          C
          Sharan challenges the BIA’s denial of his request for a continuance.
   Removal proceedings may be continued for good cause. Masih, 536 F.3d at
   373. The key inquiry is the applicant’s ultimate likelihood of success. See Wu
   v. Holder, 571 F.3d 467, 470 (5th Cir. 2009); Matter of L-A-B-R-, 27 I. & N.
   Dec. 405, 411–13 (A.G. 2018). Here, Sharan requested a continuance on the
   ground that he was still accruing continuous residence under Pereira and
   would reach the required 7 years in March 2020, less than 8 months after his
   brief was due. Assuming Pereira applies, Sharan stopped accruing continuous
   residence when he was served with the December 10, 2018 Notice of
   Hearing. See Yanez-Pena, 952 F.3d at 246. Because Sharan could not have
   prevailed on his Pereira arguments, the BIA did not abuse its discretion in
   denying a continuance. See Wu, 571 F.3d at 469–70; Masih, 536 F.3d at 373.




                                          5
Case: 19-60774      Document: 00515774102          Page: 6   Date Filed: 03/10/2021




                                    No. 19-60774


                                         D
          Sharan argues that the IJ erred by requiring him to produce
   unavailable evidence of his residence in the United States prior to March
   2013. Sharan never raised this issue with the BIA. Because he failed to
   exhaust this argument, we lack jurisdiction to consider it. See 8 U.S.C.
   § 1252(d)(1); Omari, 562 F.3d at 318–19.
                                         E
          Lastly, Sharan contends that the IJ violated his due process rights by
   preventing Sharan’s father from testifying, repeatedly interrupting Sharan’s
   testimony and his counsel’s argument, and making a “highly antagonistic
   remark.” Sharan cites nothing in the record to show that the IJ barred his
   father from testifying. To the contrary, the IJ expressed his desire to hear
   from Sharan’s father. Moreover, the complained-of interruptions were
   within the IJ’s authority to regulate the hearing and develop the record. See
   Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 n.1 (5th Cir. 1986). The
   frequency of the IJ’s questions—predominantly interjected to clarify
   Sharan’s testimony—do not establish a due process violation where the IJ
   did not prevent Sharan’s counsel from pursuing any proper line of
   questioning or presenting relevant evidence. Id. at 1052–53; Wang v. Holder,
   569 F.3d 531, 541 (5th Cir. 2009). Finally, though inappropriate, the IJ’s
   single comment at the end of the hearing disapproving of Sharan’s parents’
   conduct toward Sharan’s sister did not evince “such a degree of hostility that
   fair judgment was impossible.” See Wang, 569 F.3d at 541. Sharan has not
   established a due process violation. See id. at 540–41.
                                         III
          The petition for review is DENIED.




                                          6